Citation Nr: 0937096	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-35 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder from July 22, 2002 
through November 16, 2004.

2.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder since April 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  


FINDINGS OF FACT

1.  From July 22, 2002 through November 16, 2004, the 
Veteran's posttraumatic stress disorder (PTSD) was manifested 
by panic attacks, nightmares, difficulty sleeping, feelings 
of anger and depression, recurrent distressing memories of 
Vietnam, and avoidance of social interactions.  The evidence 
of record also demonstrates that the Veteran was generally 
appropriately dressed and groomed, cooperative, alert, and 
oriented to person, place, and time, with normal speech and 
intact judgment and insight, and without suicidal or 
homicidal ideation.

2.  Since April 1, 2005, the Veteran's PTSD has been 
manifested by continued problems sleeping, panic attacks, 
increased depression, intrusive thoughts about Vietnam, 
avoidance of crowds, a preference to be by himself, and poor 
insight.  The evidence of record also demonstrates that the 
Veteran was generally cooperative and oriented to person, 
place, and time, and without suicidal or homicidal ideation.


CONCLUSIONS OF LAW

1.  From July 22, 2002 through November 16, 2004, the 
criteria for an initial 50 percent evaluation, but no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008). 

2.  Since April 1, 2005, the criteria for an initial 50 
percent evaluation, but no more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
The RO's June 2003 and December 2006 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio, 16 Vet. App. at 187; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a readjudication of the claim); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini, 18 
Vet. App. at 120.

With respect to the Dingess requirements, the RO's December 
2006 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  

Moreover, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore 
any defect as to notice is nonprejudicial.  See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(finding that where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his VA treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
also provided the Veteran with VA examinations in June 2004 
and in June 2007 to determine the severity of his PTSD.  38 
C.F.R. § 3.159(c)(4).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696 (2009).  


The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  If later evidence indicates that the degree 
of disability increased or decreased following the assignment 
of the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130  
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.).  (DSM-IV).  
Id.

The Veteran filed his present claim seeking service 
connection for PTSD in July 2002.  By a July 2004 rating 
decision, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation effective July 22, 2002.  In 
October 2004, the Veteran filed a notice of disagreement to 
the RO's July 2004 rating decision, asserting that his PTSD 
warranted a higher evaluation.  In March 2005, the Veteran 
submitted a statement in support of his claim, asserting that 
since he had participated in Transcend, a program for 
Veterans who have been diagnosed with PTSD, at the 
Brecksville VA Medical Center in Cleveland, Ohio, he was 
entitled to a temporary evaluation of 100 percent.  In a July 
2005 statement of the case, the RO confirmed and continued 
the 30 percent evaluation assigned in July 2004.  In 
September 2005, the Veteran filed a notice of disagreement to 
the RO's July 2005 statement of the case, again asserting 
that he should have been awarded a temporary 100 percent 
evaluation based upon his participation in Transcend.  By a 
November 2005 rating decision, the RO assigned a temporary 
100 percent evaluation effective November 17, 2004.  See 
38 C.F.R. § 4.29 (2008).  An evaluation of 30 percent was 
assigned effective April 1, 2005.  Accordingly, as the 
Veteran was in receipt of a temporary evaluation of 100 
percent from November 17, 2004 through March 31, 2005, which 
is the maximum available benefit, the Board will examine the 
evidence of record immediately preceding and immediately 
following this period of time, to include July 22, 2002 
through November 16, 2004, and from April 1, 2005, through 
the present.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(noting that a claim remains in controversy where less than 
the maximum available benefit is awarded). 

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal  
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  


A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id. 

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are, "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

July 22, 2002 through November 16, 2004

VA treatment records dated in July 2001 through April 2003 
indicated the Veteran's participation in a group therapy 
program for substance abuse.  During a July 2002 PTSD 
assessment, the Veteran reported that his alcohol use had 
caused him to be fired from previous jobs.  He further 
reported that he was experiencing panic attacks approximately 
two to three times per week with tachycardia that he stated 
made him feel like he was going to die, which he would not 
mind; decreased sleep; frequent headaches; and intense neck 
pain.  Upon examination, his insight, judgment, and 
perception were intact.  He was appropriately dressed and 
groomed, calm, and cooperative, with intermittent eye 
contact.  He denied suicidal or homicidal ideation.  No 
delusional content was noted, and his thought process was 
intact.  With respect to the Veteran's social history, he 
reported that he was living with his mother, sister, and 
brother-in-law due to marital problems with his third wife.  
He further reported that he worked sometimes as a tile setter 
and admitted to conflicts with co-workers.  The Axis I 
diagnoses were alcohol dependence, alcohol-induced mood 
disorder versus major depression, and PTSD.  The Axis IV 
diagnosis was chronic PTSD with disturbance of work and 
family relationships.  The GAF score was 45.  

A July 2002 VA treatment record noted the Veteran's alcohol 
dependence and cannabis abuse with associated mood, physical, 
and family problems, as well as problems with nightmares, 
intrusive thoughts, and anger with respect to his experiences 
in Vietnam.  The record further indicated that the Veteran 
denied hallucinations and suicidal and homicidal ideation.  
Finally, the record indicated that the Veteran was separated 
from his second wife and had been employed as a tile and 
marble layer for seventeen years.  

A May 2004 VA treatment record indicated that the Veteran had 
undergone treatment in a Recovery Skills Program for his 
alcohol, cocaine, and marijuana abuse.  It was noted that the 
Veteran was experiencing unresolved trauma as evidenced by 
continued symptoms of PTSD which included nightmares, 
hypervigilance, anger, panic attacks, insomnia, and 
depression.  

In June 2004, the Veteran underwent a VA examination in 
connection with his claim for service connection for PTSD.  
He was alert and oriented to person, place, and time.  The 
Veteran reported recurrent distressing recollections of 
traumatic events during Vietnam; psychological and 
physiological reactivity in the form of paranoia, panic, and 
olfactory hallucinations; avoidance of stimuli associated 
with these traumatic events; and avoidance of conversation, 
thoughts, places, people; feelings of detachment or 
estrangement from others; difficulty falling or staying 
asleep; and irritability and withdrawal, mostly involving 
marital relations.  The Veteran further reported that he did 
not maintain contact with his children, and he was 
experiencing marital problems due to his bad attitude, 
confrontational behavior, and hardened character.  The 
Veteran stated that he was experiencing increased depressed 
mood, as well as thoughts of wanting to harm himself, 
although he reported that he had no plans to do so.  Finally, 
he reported that he was employed part-time as a tile setter, 
and was currently attending group therapy sessions with other 
Vietnam combat Veterans.  After conducting a mental status 
examination, the VA examiner reported that the Veteran's 
history, medical records, and interview results indicated 
that he had PTSD resulting from military trauma, that he 
handled his own finances, and that he appeared competent to 
continue to do so.  The diagnoses include PTSD and adjustment 
disorder with depressed mood.  The GAF score was 58.

From April 1, 2005

A May 2005 VA treatment record indicated that during his 
individual psychotherapy session, the Veteran was alert and 
oriented to person, place, and time and reported a depressed 
mood, and denied suicidal or homicidal ideation.  He further 
reported continued problems with sleep, panic attacks, and 
feelings of depression that had increased in severity in the 
past couple of months.  At a June 2005 individual 
psychotherapy session, the Veteran was alert and oriented to 
person, place, and time; he reported his mood as "alright;" 
and he denied suicidal or homicidal ideation.  During a July 
2005 individual psychotherapy session, the Veteran complained 
of mild paranoia during the day, increased panic, erratic 
concentration, and improved sleep.  In an October 2005 
individual psychotherapy session, the Veteran was alert and 
oriented to person, place, and time; he reported his mood as 
"okay;" and denied suicidal or homicidal ideation.  He 
reported increased panic attacks and intrusive thoughts about 
Vietnam, as well as feelings of paranoia.  He further 
reported that he had moved away from family members, and as a 
result, he had been "isolating more and more."  He admitted 
to struggling with his current PTSD symptoms "more than 
normal."  

VA treatment records dated in December 2005 through January 
2007 indicated the Veteran's continued psychiatric treatment.  
A May 2006 psychiatry medication management note indicated 
the Veteran's reports that he was experiencing episodes of 
increased depression.  He was cooperative and oriented to 
person, place, and time.  He was casually dressed, and his 
eye contact was fair.  His speech was goal directed and 
normal in rate and volume.  He displayed no psychomotor 
agitation or retardation, his mood was despondent with 
constricted affect, his insight and judgment were fair, and 
he displayed no paranoia.  An October 2006 psychiatry 
medication management note indicated that the Veteran 
presented with no complaints overall, and while his 
depression had not increased, his anxiety had.  An October 
2006 individual psychotherapy note indicated that the Veteran 
was alert and oriented to person, place, and time, he 
reported his mood as "alright," and he denied suicidal or 
homicidal ideation.  He reported continued problems with 
panic attacks, as well as avoidance of crowds.  It was noted 
that "[t]hese symptoms [were] having a significant impact on 
his functioning, as evidenced by such actions as grocery 
shopping at [3:00] am to avoid as much interactions with 
others as possible."  It was further noted that the 
Veteran's functioning appeared to be significantly impaired 
in several arenas due to PTSD symptoms.  A January 2007 
individual psychotherapy note indicated that the Veteran was 
alert and oriented to person, place, and time, and he 
reported his mood as "okay."  He reported an increase in 
isolation, and that he had terminated his relationship with 
his significant other, as well as significantly reduced his 
involvement with The American Legion.  It was noted that his 
PTSD symptoms appeared to be having a greater impact on his 
ability to function in social arenas.  

In June 2007, the Veteran underwent a VA examination for 
PTSD.  With respect to the Veteran's symptoms, it was noted 
that the Veteran was having many problems but couldn't 
explain what was bothering him, though he reported he was 
having memories and guilt about the war.  He also reported 
that he had been having panic attacks about two to three 
times per week since the 1980s, his anxiety level was always 
high, he had decreased socialization, and he did not trust 
anyone.  The Veteran reported that he quit work in 2004 
because he began feeling depressed, and because he had a knee 
replacement.  He was unable to work after his knee 
replacement because his job required him to kneel, and he 
also felt like "he needed to know what was wrong with him."  
His reported symptoms included nightmares three to four times 
per week, panic attacks three times per week, flashbacks two 
times per month, and psychological distress from exposure to 
helicopters and jets.  He further reported that he avoided 
the news because of his intensified reactions, he avoided 
bars because he wished to avoid people and drinking, and he 
avoided parades because he did not like crowds.  It was 
reported that the Veteran "describe[d] himself as being sad 
most of the time, sadness then turns into anger, and he has 
guilt about living when others died [...] [h]e fe[lt] confined 
much of the time, prefer[red] to be alone, and live[d] 
alone."  

With respect to the Veteran's daily living activities, it was 
noted that he was able to manage hygiene, grooming, bathing, 
dressing, managing funds.  He reported problems with eating, 
sleeping, and driving.  He further reported feelings of 
depression on a weekly basis, as well as a preference to be 
by himself.  With respect to the Veteran's psychosocial 
history, he reported that he was divorced from his third 
wife, he had two adult children from whom he was estranged, 
he lived alone, and he began drinking heavily in the 
military, but stopped drinking in 2004.  He further reported 
that he experienced suicidal ideation twice per year, and had 
a plan to hang himself in his garage, but had made no 
attempts to do so.  With respect to his employment history, 
it was noted that past employment difficulties were 
attributed to confrontations with coworkers or management.  

Upon examination, the Veteran was oriented to person, place, 
and time, his speech was normal in rhythm, pace, tone, and 
volume, he was coherent, brief but quiet, and he could be 
aggressive in response to some of the questions.  He 
acknowledged suicidal ideation two times per year, denied 
homicidal ideation and auditory hallucinations, and 
acknowledged visual hallucinations in the form of flashbacks.  
His judgment was fair and his insight was poor.  The examiner 
observed that the Veteran did not like being around people, 
and talking was difficult for him.  The examiner reported 
that the Veteran was in severe, acute distress, and over-
reported symptoms.  Ultimately, the examiner reported that 
the Veteran felt self-pity and external blame for his 
condition; he had a tendency to socially isolate; he 
experienced extreme social discomfort; was amotivational; 
self-alienated; felt much distress about marriage or 
relationships, as well as some hostility; and at times, 
possible mild psychosis.  Finally, the examiner reported that 
the Veteran experienced no severe symptoms, moderate symptoms 
to include sadness, pessimism, past failure, loss of 
pleasure, guilty feelings, punishment feelings, self-dislike, 
loss of interest, indecisiveness, and irritability, and mild 
symptoms to include self-criticalness, suicidal thoughts or 
wishes, crying, agitation, worthlessness, loss of energy, 
changes in appetite, concentration difficulty, tiredness or 
fatigue, and loss of interest in sex.  The Axis I diagnosis 
was PTSD, with panic attacks.  The GAF score was 48.

An August 2007 VA treatment record indicated that the Veteran 
was experiencing less panic attacks and was sleeping better.  
He was cooperative and oriented to person, place, and time, 
he was casually dressed, his eye contact was fair, and his 
speech was goal oriented and normal in rate and volume.  He 
exhibited no psychomotor agitation or retardation, his mood 
was less despondent with constricted affect, his insight and 
judgment were fair, and he denied suicidal or homicidal 
ideation.  

Analysis

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  A GAF score is highly probative, as it 
relates directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  Here, the veteran's GAF scores, 
except for one score which indicated moderate symptomatology, 
indicated serious symptoms for example, suicidal ideation, 
severe obsessional rituals, frequent shoplifting; or serious 
impairment in social or occupational functioning, such as 
having no friends, and the inability to keep a job.  See DSM-
IV at 46-47.  These scores may support a 30 percent 
evaluation under the Rating Schedule for PTSD, which 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, but could also support 
a 50 percent evaluation, which contemplates occupational and 
social impairment with reduced reliability and productivity.  
38 C.F.R. § 4.130, Diagnostic Code 9411.    

However, all the pertinent evidence of record must be 
considered and a decision based on the totality of the 
evidence in accordance with all applicable legal criteria 
must be made.  See Carpenter, 8 Vet. App. at 242.  The Board 
finds that the medical evidence of record supports an 
evaluation of 50 percent for the time period of July 22, 2002 
through November 16, 2004, as well as since April 1, 2005.  
Throughout these time periods, the Veteran has consistently 
reported symptoms of intrusive and distressing thoughts about 
Vietnam, panic attacks occurring two to three times per week, 
nightmares, trouble sleeping, increased depression and anger, 
social isolation, and difficulty maintaining effective work 
and social relationships.  In 2007, the veteran reported 
suicidal ideation twice a year.  Numerous VA treatment 
records indicated the Veteran's continued preference to 
remain alone.  Accordingly, the Board finds that based on the 
evidence of record, the disability picture of the Veteran's 
PTSD more closely approximates the criteria contemplated for 
a 50 percent initial evaluation under the provisions of 
Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2008) (noting 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating).   

The evidence of record shows that the Veteran's symptoms were 
having a significant impact on his functioning, however, the 
evidence of record does not demonstrate obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; and neglect of personal appearance and 
hygiene.  Moreover, the inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Although the Veteran has difficulty in 
maintaining social relationships, the inability to establish 
them has not been shown.  The evidence shows that the Veteran 
maintained employment for 17 years prior to having to stop 
working due to a physical disability.  The Veteran's speech 
was consistently considered normal, he was consistently 
appropriately dressed and groomed, his judgment was at times 
considered to be fair, and was considered able to handle his 
own finances.  Accordingly, the Board finds that the 
objective medical evidence of record does not support an 
evaluation in excess of 50 percent at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Rating Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the assigned 
50 percent rating inadequate.  The Veteran's PTSD is 
evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, 
the criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  As 
noted above, the Veteran's PTSD is manifested by symptoms of 
intrusive and distressing thoughts about Vietnam, panic 
attacks occurring two to three times per week, nightmares, 
trouble sleeping, increased depression and anger, social 
isolation, and marriage and employment difficulties.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by a 
50 percent disability rating for his PTSD.  A rating in 
excess thereof is provided for certain manifestations of PTSD 
but the evidence of record does not demonstrate that such 
manifestations are present in this case.  The criteria for a 
50 percent disability rating more than reasonably describes 
the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim for an initial rating 
in excess of 50 percent for PTSD at any time during the 
period pertinent to this appeal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Fenderson, 12 Vet. App. at 126. 


ORDER

An initial evaluation of 50 percent, but no more, for PTSD, 
from July 22, 2002 through November 16, 2004, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

An evaluation of 50 percent, but no more, for PTSD, since 
April 1, 2005, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


